Citation Nr: 1628413	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-02 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (DMII), to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a hearing before the Board in April 2013.  A hearing transcript is of record.  

This matter was previously before the Board in December 2014 at which time it was remanded for additional development.  It is now returned to the Board. 


FINDINGS OF FACT

1.  It is not shown that the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent during active military service.  

2.  Diabetes mellitus, type II, was not manifest in service or within one year of separation, and is not attributable to the Veteran's active military service.


CONCLUSION OF LAW

The Veteran does not have diabetes mellitus, type II, that is the result of disease or injury incurred in or aggravated by active military service; diabetes mellitus, type II, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Board finds that the August 2009 and March 2011 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, service department records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353  (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159 ) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned August 2009 and March 2011 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in both these letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.
In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  VA has obtained the Veteran's service treatment records, service personnel records and medical records reflecting that he has been diagnosed with having diabetes mellitus, type II.  In addition, the Veteran submitted deck logs showing that his naval ship was anchored at Da Nang Harbor on July 7, 1968 and on September 2, 1968.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  Pertinent evidence includes his service treatment records, service personnel records, VA and private treatment records and examination reports, the April 2011 opinion issued by Dr. D., deck logs showing that his naval ship was anchored at Da Nang Harbor on July 7, 1968 and on September 2, 1968, and lay statements in support of his claim, to include his April 2013 hearing testimony.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim.  The Board is also unaware of any such evidence.  

Also, pursuant to the December 2014 Board remand, the AOJ referred the Veteran's claim to the Joint Services Records Research Center (JSRRC) for verification of his exposure to herbicides while docked at Subic Bay, Philippines, and for verification of any contentions of record that helicopters from the Veteran's ship were sent ashore on search and rescue missions.  A submission from the Defense Personnel Records Information Retrieval System (DPRIS) reflects that the JSRRC reviewed the 1968 command history as well as the deck logs for the USS Richmond K. Turner dated from August 6-October 5, 1968, and issued their response to this request.  The details of the response will be discussed in the Analysis section below.  In October 2015, the RO issued a Formal Finding of the lack of information required to corroborate the Veteran's allegation of exposure to herbicides while docked at Subic Bay aboard USS Turner, and that the helicopters from the Veteran's ship were sent ashore on search and rescue missions, thus landing in Da Nang, Vietnam between June 1968 and November 1968.  In the Memorandum, VA listed the various attempts made to retrieve this information.  According to the memorandum, all procedures to obtain records pertaining to the Veteran had been correctly followed, all efforts to obtain the needed information had been exhausted, and any further attempts were futile.  As such, the Board concludes that VA has done everything reasonably possible and has made every attempt to comply with the December 2014 remand instructions and help substantiate the Veteran's claim.  The AOJ has provided an appropriate response documenting its reasons for why it was not able to retrieve this information, and thus comply with the December 2014 remand directives.  

Further, the Veteran's claims file was referred to a VA physician for a medical opinion in October 2015, and the examination report included a comprehensive review and discussion of the Veteran's existing medical records, to include the April 2011 opinion issued by Dr. D.  The VA physician provided a complete rationale for the opinion provided, and cited to the records and evidence reviewed.  The Board finds that the VA medical opinion provides sufficient evidence by which to evaluate the Veteran's claim of service connection, and the VA physician's opinion is supported by an adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim.)  Thus, in compliance with terms of the Board's December 2014 Remand, the Board has properly assisted the Veteran by referring his claim to a VA physician to address whether he had exposure to herbicides or residual dioxin while performing his duties aboard the USS Richmond K. Turner.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. §3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected. 


Analysis

The Veteran seeks service connection for diabetes mellitus, type II.  According to the Veteran, he served aboard the USS Richmond K. Turner between July 1968 to November 1968 and from June 1970 to July 1970.  During this time, the Veteran claims that the naval vessel was anchored in Da Nang Harbor on several occasions, which led to his exposure to herbicides by inhalation, bathing, and portable drinking water.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2015).  

Generally, to establish service connection on a direct basis, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C.A. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Diabetes mellitus is included among the enumerated chronic diseases.  Thus, where diabetes mellitus is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).  

Presumptive service connection for chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The theory of continuity of symptomatology, however, can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition to the presumption of service connection for chronic diseases, there are certain presumptions applicable to veterans who served in Vietnam, or who were otherwise exposed to herbicide agents.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975."  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The diseases associated with herbicide exposure, under VA law include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  Such diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a Veteran actually stepped foot on land in Vietnam or served in the inland waterways, not just on a ship off the coast or shore of Vietnam (brown water versus blue water).  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding the interpretation of governing law that service in the offshore waters of Vietnam without temporary duty or visitation on land, even where the claimant was the recipient of the Vietnam Service Medal (VSM), was insufficient to warrant application of the presumption of herbicide exposure).  See also VAOPGCPREC 27-97.

A Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel  opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).  What constitutes "inland waterways" is not defined in VA regulations; however, VA Adjudication Procedure Manual provides interpretive guidance.  The Manual indicates that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  However, the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Id.  

Despite this, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats.  

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension (C&P) Service).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy Veteran, development must provide evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the Veteran personally went ashore must be provided.  Although evidence that a Veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, to reiterate, service merely aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  They are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.  Blue Water Navy ships occasionally entered these open water harbors and anchored temporarily without docking to take on fuel from harbor barges.  Sometimes ships would briefly anchor so that ranking officers could attend strategy meetings ashore.  In such cases, a small board manned by a coxswain would usually ferry the officers ashore.  Deck logs and ship's histories will generally not provide names of personnel going ashore from anchorage; however, evidence that a claimant served as a coxswain aboard a ship at anchorage, along with a statement from the Veteran of going ashore, may be sufficient to extend the presumption of exposure.  Id.

The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration  (VBA) Fast Letter 10-37 (September 10, 2010).  

In December 2008, VA Compensation and Pension (C&P) Service released policy on Vietnam Naval Operations.  C&P Service initiated a program to collect data on Vietnam naval operations for the purpose of providing regional offices with information to assist with development in Haas related disability claims based on herbicide exposure from Navy Veterans.  This particular policy statement provided further definition as to what constitutes Vietnam "Blue Water" versus "Brown Water" for the purpose of determining Agent Orange exposure.  It was determined that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  Ultimately, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Rahn Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin.  

The Board also notes that a February 2009 C&P Bulletin, in pertinent part, indicates that if development provided evidence that a blue water Veteran served aboard a ship that docked on the shores of Vietnam and places the Veteran aboard the ship at that time, and the Veteran provides a statement that he went ashore, this will be sufficient evidence to establish a presumption of herbicide exposure.  The bulletin clarifies that the evidence must indicate that the ship actually docked on shore, and that service aboard a ship anchored in an open deep-water harbor such as Da Nang is not the same as docking to the shore.  Evidence of shore docking is required.  See February 2009 C&P Service Bulletin.

The Veteran served aboard the USS Richmond K. Turner while it was in the official offshore waters of Vietnam from July 6, 1968 to August 2, 1968; August 18, 1968 to August 23, 1968; September 2, 1968 to October 9, 1968; October 28, 1968 to November 16, 1968; and June 26, 1970 to July 15, 1970.  Copies of official deck logs further confirm that the USS Richard K. Turner was anchored in Da Nang Harbor during the Veteran's military service.  There is no evidence that the ship ever docked on the shore of Vietnam, and the Veteran has never stated that he went to shore during the times it was anchored in the harbor.  

In support of his claim, the Veteran submitted a statement issued by an environmental specialist, W.D., M.D., dated in April 2011.  In his opinion, Dr. D. wrote:

[g]iven the drainage patterns in existence at the northern end of the Da Nang runway, where the Ranch Hand site was located, runoff flows from that site would ultimately terminate in Da Nang Harbour.  Dioxin in Agent Orange, which was used on the Ranch Hand site, would have undoubtedly found its way into the Harbour.  The Ranch Hand site was highly contaminated with dioxin due to spillage/handling of Agent Orange, and through erosion and rains flowed into Sen Lakes and onward towards and into the Harbour.  Since no 'direct' studies were undertaken during the conflict, there is no way of knowing exactly how much of the contaminant actually flowed into the Harbour.  However, given topography, and the extensive use of Agent Orange on the Ranch Hand site, it is more likely than not that dioxin from Agent Orange ultimately found its way into the Harbour during years of conflict.

According to Dr. D., 

[i]f there were situations where naval personnel at anchor in Da Nang Harbour had 'intimate' associations with Harbour water (eg., at fish and crab captured therein, swam, swallowed water, etc.), it is likely as not that there could have been uptake of dioxin through ingestion and absorption.  A third route of intake of dioxins to the human body is through inhalation.  If runoff from the Ranch Hand site was substantial with significant levels of dioxin being transported by erosion/rains, with consistent flows entering the Harbour, there is some probability that dioxin vapors may have been taken in by navy personnel.  Again, in order to establish the levels of exposure and potential uptake by the human body via the three potential modes of intake would have required studies during the conflict, which, of course, were not done.  

The Veteran's claim was also referred to a VA physician for a medical opinion with respect to his potential exposure to herbicides or residual dioxin while performing duties aboard his ship.  In an October 2015 opinion, the VA physician reviewed the Veteran's claims file, military records, and VA treatment records, and specifically took into consideration the April 2011 letter issued by Dr. D.  The VA physician observed that Dr. D. had performed extensive investigations into Agent Orange/dioxin use in the Republic of Vietnam, and Canada, and his work appeared to be well noted.  When describing the context of the opinion, the VA physician noted that Dr. D. "mentions possibilities, 'could be', and other word uses that pertain to possibilities."  According to the VA physician, these possibilities and associations "are just that...possible" and "[w]hether they are [truly] at least as likely as not are unknown, at least based on solid, reproducible medical fact."  The VA physician further found that,

[w]ith so many variables noted (wind speed, ocean/bay current flows, distillation of contended water, runoff, weather changes, and other environment issues that can affect use of water from the claimed area), any comments about whether he was [truly] exposed to Agent Orange/dioxin is essentially unknown, especially from a clinical viewpoint.  One would imagine that [potential] exposure to these substances is just that...[potential] and possible, but from a clinical viewpoint, essentially unknown, as there are tremendous variables at play.  Whether these possible exposures are 'at least as likely as not', are subjective and unknown, and would be resorting to complete and mere speculation.  The limits of clinical medical science have been reached, at least from clinical healthcare viewpoints.  Whether his duties [actually] exposed to him the above agents remain unknown.  This is speculation.  

The Veteran primarily contends that service connection for his diabetes mellitus is warranted presumptively based on his service aboard a Navy ship during the Vietnam Era.  See generally 38 C.F.R. §§ 3.307, 3.309(e).  

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.  As discussed above, the Veteran's service records reflect that he served aboard the U.S.S. Richmond K. Turner.  He is alleging exposure to herbicides during the Vietnam Era while aboard the Navy ship off the coast of Vietnam.  The deck logs reflect that the U.S.S. Richmond K. Turner travelled from Subic Bay, Philippines to Da Nang, Republic of Vietnam on July 7, 1968, and on September 2, 1968.  These records also reflect that the ship was anchored rather than docked at Da Nang Harbor once it arrived there.  Records and deck logs indicate that the Veteran was aboard the USS Richmond K. Turner at that time.  However, the Veteran has never asserted that he went ashore or had any type of visitation in the Republic of Vietnam.  

During his April 2013 hearing, the Veteran stated that while serving aboard the USS Richmond K. Turner, the naval vessel occasionally visited Subic Bay in the Philippines and the Gulf of Tonkin.  According to the Veteran, he saw many drums stored next to the dock, some of which had orange labels.  The Veteran also asserted that helicopters from his ship went ashore in Vietnam on search and rescue missions.  

Pursuant to the December 2014 Board remand, the Veteran's claim was referred to the JSRRC for verification of his exposure to herbicides while docked at Subic Bay, Philippines, pursuant to VA's Adjudication Procedure Manual, M21-1MR.  The JSRRC was also asked to verify the Veteran's contentions that helicopters from his ship were sent ashore on search and rescue missions, thus landing in Vietnam.  

In a DPRIS submission, the JSRRC indicated that after reviewing the 1968 command history and deck logs for the USS Richmond K. Turner that were dated from August 6 to October 5, 1968, it was revealed that the ship conducted plane guard operations for the USS America on Yankee Station in the Gulf of Tonkin during the period August 16-25, 1968.  It was further noted that from September 2 to October 8, 1968, the USS Richmond K. Turner conducted plane guard missions on Yankee Station.  In addition, the deck logs reflected that from August 3-8, 1968 and August 29-September 1, 1968, the USS Richmond K. Turner was moored in Subic Bay, Republic of the Philippines.  The deck logs reflect that ship personnel went ashore but they did not reveal any reports of storage drums with orange lettering.  In their response, the JSRRC indicated that, to date, they had been unable to locate documentation verifying that major U.S. Navy ships transported, stored or used herbicides, including Agent Orange, in the Republic of the Philippines.  

In October 2015, the AOJ issued a Formal Finding on the lack of information required to corroborate the Veteran's allegation of exposure to herbicides while docked at Subic Bay aboard USS Richmond K. Turner, and that helicopters from the Veteran's ship were sent ashore on search and rescue missions, thus landing in Da Nang, Vietnam between June 1968 to November 1968.  

Furthermore, during the April 2013 hearing, the Veteran testified that he spent his entire military career in an engine room and that he was responsible for the distillation of sea water.  He explained that he was responsible for the water evaporators which converted salt water to fresh water for drinking water for the ship.  According to the Veteran, this process entailed taking liquid water that was flowing into the harbor from the inland water and converting it to a gaseous state.  The Veteran stated that the gas (steam) was then converted to drinking water.  The Veteran testified that he not only performed this function while stationed in Da Nang Harbor, but also while stationed at different ports.  See April 2013 Hearing Transcript, pp. 4-6.  

The Board acknowledges the Veteran's contentions that he had exposure to Agent Orange while fulfilling his military duties.  Although the JSRRC confirmed that ship personnel went ashore while the USS Richmond K. Turner was moored in Subic Bay, in the Republic of the Philippines, they were unable to retrieve documentation verifying that major U.S. Navy ships transported, stored or used herbicides, including Agent Orange, in the Republic of the Philippines.  Moreover, there is nothing to show that the USS Richmond K. Turner was docked at Da Nang Harbor, and the Veteran has never contended that he himself went ashore in Vietnam.  Although he has contended that helicopters from his ship went ashore in Vietnam on search and rescue missions, VA was unable to confirm this.  Furthermore, although the Veteran contends that he had exposure to Agent Orange through inhalation, ingestion or absorption while working in the engine room and specifically while working to distill sea water, both Dr. D. and the VA physician found this theory to be speculative in nature.  Dr. D. determined that while the Ranch Hand site was contaminated with dioxin due to the spillage and handling of Agent Orange, no "direct" studies were undertaken during this period and as such, there was no way of knowing exactly how much of the contaminant flowed into Da Nang Harbour.  Any potential association between concentrations of dioxin that may have flowed from the Ranch Hand site into Da Nang Harbor, and naval personnel's exposure to these dioxins was phrased in speculative terms rather than concrete and definite terms.  Indeed, Dr. D. concluded his opinion by noting that to establish the level of exposure and potential uptake by the human body via either ingestion, absorption and/or through inhalation, actual studies during the conflict itself were required, and were not conducted.  The October 2015 VA physician acknowledged Dr. D's theories with regard to a potential association between the Veteran's exposure to herbicides while serving aboard the USS Richmond K. Turner and the development of his current diabetes mellitus, type II.  However, the VA physician found that there were so many unknown factors one had to consider when it came to this theory being valid, that any determination about whether he was truly exposed to Agent Orange was "essentially unknown, especially from a clinical viewpoint."  

The Board concludes that the October 2015 opinion is adequate upon which to base a determination.  Although the VA physician provided a speculative opinion, the United States Court of Appeals for Veterans Claims (Court) has stated that VA must ensure that any medical opinion is based on sufficient facts or data and it must be clear that the examiner has considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  It was noted that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

The Board finds that the October 2015 VA physician considered all relevant data (service treatment records, post-service records, the April 2011 medical opinion issued by Dr. D) and did all that he reasonably should have done to become informed; i.e. he reviewed the claims file and had the requisite knowledge as a physician.  Further, he adequately explained why he could not resolve the issue without resorting to speculation.  The VA physician acknowledged that Dr. D. was an authority when it came to the field of chemicals and exposure to chemicals.  However, he found that this opinion did not provide a solid basis that could be relied upon and observed that any comments or theories about whether the Veteran was truly exposed to Agent Orange/dioxins were essentially unknown.  According to the VA physician, Dr. D. determined that any potential exposure to these substances was potential, possible, and essentially unknown and whether the Veteran's duties actually exposed him to Agent Orange was unknown, especially from a clinical viewpoint given the number of variables that were factored in.  In reaching this determination, the VA physician noted that the limits of clinical medical science had been reached from clinical healthcare viewpoints.  The Board finds this medical opinion probative as it is based on the pertinent evidence of record and is supported by an adequate rationale.  

Thus, in this case, when weighing the evidence of record, the Board finds the medical opinion of the October 2015 VA physician more probative on the question of medical nexus with respect to any relationship between the Veteran's current diabetes mellitus, type II, and his exposure to Agent Orange.  In so finding, the Board reiterates that the VA physician's opinion was based on a complete review of the claims file, the Veteran's reported history, and his own understanding of the relevant facts and medical principles as they currently stood.  

The Board also notes the Veteran's submission of another veteran's Board decision, granting presumptive service connection for diabetes; however, this decision involved a different set of facts.  Moreover, by law, Board decisions are nonprecedential and are not binding on subsequent Board decisions.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2015).  Unfortunately, the Board decision submitted by the Veteran in this appeal does not add support to a presumption of Agent Orange for the Veteran.  

The criteria for a veteran to be seen as having had "service in the Republic of Vietnam" are clearly defined, and in the absence of being present on land or in the inland waters, there is no "service in the Republic of Vietnam" for VA compensation purposes.  In conclusion, the Veteran did not have "service in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  As such, he is not entitled to presumptive service connection for the diseases listed in 38 C.F.R. § 3.309(e) to include diabetes mellitus.  For these reasons, the Board finds that service connection for diabetes mellitus type II on a presumptive basis as due to herbicide exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309(e).  

The Board next finds that the Veteran did not sustain an injury or disease of the endocrine system in service, and did not experience chronic symptoms of diabetes mellitus in service.  The service treatment records do not show treatment for or symptoms consistent with diabetes mellitus.  

The evidence also shows that symptoms of diabetes mellitus were not continuous after service separation, and did not manifest until 2008, nearly 38 years after service separation.  See September 2006 Antrim County VA Physician Statement; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  There is no post-service medical evidence dated before 2008, and the post-service medical evidence does not show diabetes mellitus until that time.  The Veteran has not alleged that symptoms of diabetes mellitus began in service or even in the first post-service year.  

Furthermore, as there is no evidence of diabetes mellitus, including to a compensable degree, within a year of the Veteran's separation from service, the presumptive provisions for the chronic disability of diabetes mellitus manifesting within one year of service do not apply.  Because the Veteran's diabetes mellitus manifested over three decades after service rather than during the first post-service year, service connection for diabetes mellitus on a presumptive basis as a chronic disability is not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed diabetes mellitus is not etiologically related to service.  There is no competent evidence of a nexus between diabetes mellitus and service; indeed, there is not an in-service injury, disease, or event, including the claimed herbicide exposure, to which currently diagnosed diabetes mellitus could be related to service by medical opinion.  

Because there is no evidence of in-service injury or disease of the endocrine system, no presumed or actual exposure to herbicides during service, no chronic symptoms of diabetes mellitus in service, no continuous symptoms of diabetes mellitus since service, and no competent evidence of a nexus between diabetes mellitus and service, the criteria for direct service connection for the Veteran's diabetes mellitus have not been met.  38 C.F.R. § 3.303; Shedden, supra; see also Maxson, 230 F.3d at 1333.  Because the Veteran did not have service in the Republic of Vietnam, and was not otherwise shown factually to have been exposed to herbicides in service, the presumptive service connection provisions for diabetes mellitus based on herbicide exposure are not met.  Because diabetes mellitus did not manifest to a compensable degree within one year of service separation, the presumptive service connection provisions for diabetes mellitus as a "chronic" disease are not met.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, including as due to claimed herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


